Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to judicial exception (an abstract idea) without significantly more. The following is Examiner’s analysis of the claimed invention under the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG):
Independent claim 1 and dependent claims 2-14 are rejected under 35 101 because the claimed invention is directed to non-statutory subject matter. 
	Regarding claim 1: 
STEP 1 Is the claim to a Process, Machine, Manufacture or Composition of matter? Yes- Claim 1 recites a method, which is a process.
STEP 2A Prong one: Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? Yes- the limitation below, under its broadest reasonable interpretation, covers performance of limitation in the mind (abstract idea):
The imitations “generating, [], a plurality of features from the data set,8 wherein the plurality of features are generated automatically based at least in part on 9 metadata associated with the data set” and “generating, [], the predictive machine learning model 0 based at least in part on the plurality of features” under its broadest reasonable interpretation covers performance of the limitation in the mind. For example, “generating” on both limitations can be done in the mind related or with pen/paper.  Hence, the limitation falls under within the “mental process” grouping of abstract ideas.
STEP 2A Prong two: Does the Claim Recite Additional Elements That Integrate the Judicial Exception into A Practical Application? No- the judicial exception is not integrated into a practical application. 
The claim recites an additional limitation of “3receiving, [], a selection of a data set,” “receiving, [], a selection of a prediction field from the 6 plurality of fields” and “transmitting an indication of a plurality of predicted values for the prediction 13 field based at least in part on the predictive machine learning model.”  The insignificant use of ‘receiving’ and ‘transmitting’ is an extra-solution activity of mere data gathering. See also MPEP 2106.05(g). 
	The claim recites an additional limitation of “at a database server” and “by a database server.” This is a generic computer component recited at a high level of generality. This limitation only amounts to applying the abstract idea using a generic computer component. See MPEP 2106.05(f).
STEP 2B Does the Claim Recite Additional Elements That Amount to Significantly More Than the Judicial Exception? No- the claim does not include additional elements, individually or combined, that are sufficient to amount to significantly more than judicial exception. 
As discussed above with respect integration of abstract idea into a practical application, the additional elements of the data set comprises a plurality of field, generating a plurality of features from the data set,8 wherein the plurality of features are generated automatically based at least in part on 9 metadata associated with the data set and generating the predictive machine learning model 0 based at least in part on the plurality of features is generally under the judicial exception to a particular technology environment or field of use and does not provide ‘inventive concept.’
The additional element of receiving and transmitting amount to insignificant extra-solution activities of data gathering and data transmitting. Further, these elements are well-understood, routine, and conventional. Receiving a data set or prediction field and transmitting predicted value over a network, paragraph [0022], is well understood routine, and conventional activity found by the court in buySAFE, inc. v. Google, inc., 765 F.3d 1350, 1355 (fed cir. 2014) (computer receives and sends information over a network.). See MPEP 2106.05(d)(II). 
		The claim recites an additional element of a database server, which is a generic computer recited at a high-level of generality. This only amounts to merely using a computer component as a tool to perform an abstract idea, and does not provide an inventive concept.
		Hence, claim 1 does not include additional elements, individually or combined, that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
		Dependent claim 2 recites, “further comprising:2 evaluating a statistical relationship between the plurality of predicted values 3 for the prediction field and a subset of the plurality of features” recites the mathematical relationship which fall within the “mathematical concepts” grouping of abstract ideas. The claim’s limitation does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B. 
Dependent claim 2 further resides, "removing at least one feature of the subset of the plurality of features from the 5 predictive machine learning model if the statistical relationship exceeds a threshold” in which it recites a process that an observer can do it in their mind or with pen/paper. Hence the limitation falls under “Mental Process” grouping of abstract ideas. The claim’s limitation does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B. 
		Dependent claim 3 recites, “wherein the statistical relationship comprises a 2 correlation calculation, a Cramer's V calculation, or a combination thereof “discloses as the mathematical relationship which falls within the “mathematical concepts” grouping of abstract ideas. The claim’s limitation does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B. 
		Dependent claim 4 recites, “further comprising:2 training a plurality of candidate machine learning models;3 evaluating the plurality of candidate machine learning models based at least in 4 part on a predictive accuracy of each of the plurality of candidate machine learning models;5 and6 selecting the predictive machine learning model based at least in part on the7 evaluating” where the evaluation of ‘predictive accuracy’ of machine learning model involves predictive score based on different field, paragraph [0038-0040]. Paragraph [0039] [Line 8-10] recites, ‘the database server performs one or more statistical analysis’ which clarifies that the limitation is based on mathematical concept. Hence the limitation falls within the “mathematical concepts” grouping of abstract ideas. The claim’s limitation does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B.
		Dependent claim 5 recites, “further comprising: Attorney Docket No. P035.01 (93056.0041) Salesforce Ref. No. A3277US38 2adjusting a sampling rate of the data set based at least in part on a 3 representation rate of the plurality of predicted values” in which the adjusting of the sample rate of the data set involves calculating the ratio of the positive and negative, paragraph [0047]. Hence the limitation falls within the “mathematical concepts” grouping of abstract ideas. The claim’s limitation does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B.
		Dependent claim 6 recites, “further comprising:2 determining a score for the prediction field based at least in part on generating 3 the predictive machine learning model, wherein transmitting the indication of the plurality of4 predicted values is based at least in part on the determined score” in which the process of ‘determining a score’ can be done in the mind or recorded with pen and pencil. The claim’s limitation falls within the “mental process” grouping of abstract ideas. The claim’s limitation does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B.
		Dependent claim 7 recites, “further comprising:2 receiving a new record associated with the data set; and3 updating the score for the prediction field based at least in part on the new 4 record” in which the ‘receiving,’ as mentioned above is an additional limitation that amounts to insignificant extra-solution activities of data gathering under the step 2A prong 2. Similarly, for ‘updating’ in the limitation, it is also an additional limitation that amounts to insignificant extra-solution activities of data gathering under the step 2A prong 2. See 2106.05(g)-3(v) (consulting and updating an activity log). In the further limitation, it does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B.
		Dependent claim 8 recites, “further comprising:2 storing the score in the database server” in which the storing can be done in the mind or recorded with pen and pencil. The limitation recites “in the database server” which is a generic computer recited at a high-level of generality. This only amounts to merely using a computer component as a tool to perform an abstract idea, hence the limitation has insignificant extra-solution activity under 2A prong 2. In the further limitation, it does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B.
		Dependent claim 9 recites, “wherein the receiving the selection of the data 2 set comprises receiving an indication of an object, wherein the indication of the plurality of3 predicted values is based at least in part on receiving the indication of the object” in which the ‘receiving,’ as mentioned above is an additional limitation that amounts to insignificant extra-solution activities of data gathering under the step 2A prong 2. For further limitation, it does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B.
		Dependent claim 10 recites, “The method of claim 9, further comprising:2 receiving an indication of one or more additional objects, wherein the 3 indication of the plurality of predicted values is based at least in part on receiving the4 indication of the one or more additional objects” in which the ‘receiving,’ as mentioned above is an additional limitation that amounts to insignificant extra-solution activities of data gathering under the step 2A prong 2. For further limitation, it does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B.
		Dependent claim 11 recites, “further comprising:2 receiving a selection of prediction fields from the plurality of fields, wherein 3 the plurality of features from the data set are generated based at least in part on the selection 4of prediction fields” in which the ‘receiving,’ as mentioned above is an additional limitation that amounts to insignificant extra-solution activities of data gathering under the step 2A prong 2. For further limitation, it does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B.
		Dependent claim 12 recites, “further comprising:2 saving the plurality of predicted values to the prediction field based at least in 3 part on transmitting the indication of the plurality of predicted values” in which the ‘transmitting’ as mentioned above is an additional limitation that amounts to insignificant extra-solution activities of data transmitting under the step 2A prong 2. For further limitation, it does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B.
		Dependent claim 13 recites, “wherein the database server comprises a multi- 2 tenant database server” in which ‘database server’ is a generic computer recited at a high-level of generality. This only amounts to merely using a computer component as a tool to perform an abstract idea, and does not provide an inventive concept under 2A prong 2. For further limitation, it does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B.
		
Regarding claim 15: 
STEP 1 Is the claim to a Process, Machine, Manufacture or Composition of matter? Yes- Claim 15 recites an apparatus, which is a product.
STEP 2A Prong one: Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? Yes- the limitation below, under its broadest reasonable interpretation, covers performance of limitation in the mind (abstract idea):
The imitations “generate, [], a plurality of features from the data set,8 wherein the plurality of features are generated automatically based at least in part on 9 metadata associated with the data set” and “generate, [], the predictive machine learning model 0 based at least in part on the plurality of features” under its broadest reasonable interpretation covers performance of the limitation in the mind. For example, “generating” on both limitations can be done in the mind related or with pen/paper.  Hence, the limitation falls under within the “mental process” grouping of abstract ideas.
STEP 2A Prong two: Does the Claim Recite Additional Elements That Integrate the Judicial Exception into A Practical Application? No- the judicial exception is not integrated into a practical application. 
The claim recites an additional limitation of “3receive, [], a selection of a data set,” “receive, [], a selection of a prediction field from the 6 plurality of fields” and “transmit an indication of a plurality of predicted values for the prediction 13 field based at least in part on the predictive machine learning model.”  The insignificant use of ‘receive’ and ‘transmit’ is an extra-solution activity of mere data gathering. See also MPEP 2106.05(g). 
	The claim recites an additional limitation of “a processor,” “memory in electronic communication with the processor,” “in the memory,” “by the processor,” “at a database server” and “by a database server.” This is a generic computer component recited at a high level of generality. This limitation only amounts to applying the abstract idea using a generic computer component. See MPEP 2106.05(f).
STEP 2B Does the Claim Recite Additional Elements That Amount to Significantly More Than the Judicial Exception? No- the claim does not include additional elements, individually or combined, that are sufficient to amount to significantly more than judicial exception. 
As discussed above with respect integration of abstract idea into a practical application, the additional elements of the data set comprises a plurality of field, generating a plurality of features from the data set,8 wherein the plurality of features are generated automatically based at least in part on 9 metadata associated with the data set and generating the predictive machine learning model 0 based at least in part on the plurality of features is generally under the judicial exception to a particular technology environment or field of use and does not provide ‘inventive concept.’
The additional element of receive and transmit amount to insignificant extra-solution activities of data gathering and data transmitting. Further, these elements are well-understood, routine, and conventional. Receive a data set or prediction field and transmit predicted value over a network, paragraph [0022], is well understood routine, and conventional activity found by the court in buySAFE, inc. v. Google, inc., 765 F.3d 1350, 1355 (fed cir. 2014) (computer receives and sends information over a network.). See MPEP 2106.05(d)(II). 
		The claim recites an additional element of a database server, memory and processor which is a generic computer recited at a high-level of generality. This only amounts to merely using a computer component as a tool to perform an abstract idea, and does not provide an inventive concept.
		Hence, claim 15 does not include additional elements, individually or combined, that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
		Dependent claim 16 recites, “wherein the instructions are further 2 executable by the processor to cause the apparatus to: 3evaluate a statistical relationship between the plurality of predicted values for 4 the prediction field and a subset of the plurality of features; and 5remove at least one feature of the subset of the plurality of features from the 6 predictive machine learning model if the statistical relationship exceeds a threshold” discloses as the mathematical relationship which falls within the “mathematical concepts” grouping of abstract ideas. The claim’s limitation does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B. 
		Dependent claim 17 recites, “wherein the instructions are further 2 executable by the processor to cause the apparatus to: 3train a plurality of candidate machine learning models;4 evaluate the plurality of candidate machine learning models based at least in 5 part on a predictive accuracy of each of the plurality of candidate machine learning models;6 and Attorney Docket No. P035.01 (93056.0041) Salesforce Ref. No. A3277US40 7select the predictive machine learning model based at least in part on the 8 evaluating” where the evaluation of ‘predictive accuracy’ of machine learning model involves predictive score based on different field, paragraph [0038-0040]. Paragraph [0039] [Line 8-10] recites, ‘the database server performs one or more statistical analysis’ which clarifies that the limitation is based on mathematical concept. Hence the limitation falls within the “mathematical concepts” grouping of abstract ideas. The claim’s limitation does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B.
		Dependent claim 18 recites, “wherein the instructions are further 2 executable by the processor to cause the apparatus to: 3adjust a sampling rate of the data set based at least in part on a representation 4 rate of the plurality of predicted values” in which the adjusting of the sample rate of the data set involves calculating the ratio of the positive and negative, paragraph [0047]. Hence the limitation falls within the “mathematical concepts” grouping of abstract ideas. The claim’s limitation does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B.
Regarding 19:
STEP 1 Is the claim to a Process, Machine, Manufacture or Composition of matter? Yes- Claim 1 recites a method, which is a process.
STEP 2A Prong one: Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? Yes- the limitation below, under its broadest reasonable interpretation, covers performance of limitation in the mind (abstract idea):
The limitation “[] storing code for generating a predictive machine learning model, the code comprising instruction executable []” under its broadest reasonable interpretation covers performance of the limitation in the mind. For example, the instruction can be ‘storing’ and ‘generating’ by observing data (i.e. number) in the mind. Hence, the limitation falls under within the “mental process” grouping of abstract ideas.
The limitations “[] wherein the data set comprises a plurality of fields” under its broadest reasonable interpretation covers performance of the limitation in the mind. For example, “data set” and “plurality of field” are object and subset of structured data respectively, at paragraph [0015], which can be able to picture it in the mind or write it on a paper. Hence, the limitation falls under within the “mental process” grouping of abstract ideas.
The imitations “generate, [], a plurality of features from the data set,8 wherein the plurality of features are generated automatically based at least in part on 9 metadata associated with the data set” and “generate, [], the predictive machine learning model 0 based at least in part on the plurality of features” under its broadest reasonable interpretation covers performance of the limitation in the mind. For example, “generating” on both limitations can be done in the mind related or with pen/paper.  Hence, the limitation falls under within the “mental process” grouping of abstract ideas.
STEP 2A Prong two: Does the Claim Recite Additional Elements That Integrate the Judicial Exception into A Practical Application? No- the judicial exception is not integrated into a practical application. 
The claim recites an additional limitation of “3receive, [], a selection of a data set,” “receive, [], a selection of a prediction field from the 6 plurality of fields” and “transmit an indication of a plurality of predicted values for the prediction 13 field based at least in part on the predictive machine learning model.”  The insignificant use of ‘receive’ and ‘transmit’ is an extra-solution activity of mere data gathering. See also MPEP 2106.05(g). 
	The claim recites an additional limitation of “non-transitory computer-readable medium,” “at a database server,” “by a database server,” and “by a processor.” This is a generic computer component recited at a high level of generality. This limitation only amounts to applying the abstract idea using a generic computer component. See MPEP 2106.05(f).
STEP 2B Does the Claim Recite Additional Elements That Amount to Significantly More Than the Judicial Exception? No- the claim does not include additional elements, individually or combined, that are sufficient to amount to significantly more than judicial exception. 
As discussed above with respect integration of abstract idea into a practical application, the additional elements of the storing code for generating a predictive machine learning model, generating a plurality of features from the data set, wherein the data set comprises a plurality of field, 8wherein the plurality of features are generated automatically based at least in part on 9 metadata associated with the data set and generating the predictive machine learning model 0 based at least in part on the plurality of features is generally under the judicial exception to a particular technology environment or field of use and does not provide ‘inventive concept.’
The additional element of receive and transmit amount to insignificant extra-solution activities of data gathering and data transmitting. Further, these elements are well-understood, routine, and conventional. Receive a data set or prediction field and transmit predicted value over a network, paragraph [0022], is well understood routine, and conventional activity found by the court in buySAFE, inc. v. Google, inc., 765 F.3d 1350, 1355 (fed cir. 2014) (computer receives and sends information over a network.). See MPEP 2106.05(d)(II). 
		The claim recites an additional element of a non-transitory computer-readable medium, processor and database server which is a generic computer recited at a high-level of generality. This only amounts to merely using a computer component as a tool to perform an abstract idea, and does not provide an inventive concept.
		Hence, claim 19 does not include additional elements, individually or combined, that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
		Dependent claim 20 recites, “wherein 2 the instructions are further executable by the processor to: 3evaluate a statistical relationship between the plurality of predicted values for 4 the prediction field and a subset of the plurality of features; and 5remove at least one feature of the subset of the plurality of features from the 6 predictive machine learning model if the statistical relationship exceeds a threshold” discloses as the mathematical relationship which falls within the “mathematical concepts” grouping of abstract ideas. The claim’s limitation does not recite any additional elements that integrate the judicial exception into a practical application under 2A prong 2, nor does it recite additional elements that amount to significantly more than judicial exception under 2B. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 5-11, 13-16, 18-20 are rejected under the 35 U.S.C 102 (a)(1) and (a)(2) as being unpatentable over Kanter et al. (“Deep Feature Synthesis: Towards Automating Data Science Endeavors”) hereinafter Kanter.
Regarding claim 1, Kanter teaches all the features with respect to the method for generating predictive machine learning model, comprising: -
receiving, at a database server, a selection of a data set, wherein the data set 4 comprises a plurality of fields; 5710(“The input to Deep Feature Synthesis is a set of interconnected entities and the tables associated with them. There is a unique identifier for each instance of an entity in the table. Optionally, an entity can refer to an instance of a related entity by using the related entity’s unique identifier. An instance of the entity has features which fall into one of the following data types: numeric, categorical, timestamps and freetext. Notationally, for a given dataset, we have entities given by E1…k, where each entity has 1…J features. We denote a specific entry as xki,j, which is the value for feature j for the ith instance of the kth entity.”[PG. 2, Col.1, section: Feature Synthesis abstractions] where the data set such as the references states, “E1…k “ with 1 to J feature for each data set corresponds with the claim’s limitation ” [Pg. 2 Section: Feature synthesis Abstractions] from which the ‘entities’ in the reference corresponds to the ‘dataset’ from the limitation. Moreover the reference has‘tables’ associated with each other which corresponds to the ‘database server’ of the limitation. 
receiving, at the database server, a selection of a prediction field from the 6 plurality of fields; (“Given a prediction problem, the data scientist must first form variables, otherwise known as features. The data scientist may start by using some static fields (e.g. gender, age, etc.) from the tables as features, then form some specialized features by intuiting what might predict the outcome. Next, the scientist may develop new features that transform the raw fields into different measures (e.g. “percentile of a certain feature”). This is illustrated in the first three blocks of Figure 1” [Pg. 1 Col.1 Section: Introduction] where the data with features develop into a raw field into different measure which corresponds to the ‘selection of predictable field’ of the limitation.)
generating, by the database server, a plurality of features from the data set,8 wherein the plurality of features are generated automatically based at least in part on 9 metadata associated with the data set; (“After a target value is selected, we assemble the features that are appropriate for use in prediction. We call these features predictors. If predictors are computed using common base data as the target value, or if they rely on data that does not exist at the time of the occurrence of the target value, they are filtered out as invalid. The Data Science Machine also maintains a database of metadata associated with each entity-feature. This metadata contains information about the base fields in the original database that were used to form the feature, as well as any time, dependencies contained within it.” [Pg. 5 Col. 2 Section: Predictive Machine Learning Pathway]in which the limitation’s ‘plurality of features’ corresponds to the refernce’s ‘features that are appropriate for use in preduction.’ Moreover limitation’s ‘metadata associated with the data set’ corresponds to the reference’s ‘metadata associated with each ‘entity-feature.’)
generating, by the database server, the predictive machine learning model 0 based at least in part on the plurality of features; (“With these components in place, we present the Data Science Machine — an automated system for generating predictive models from raw data. It starts with a relational database and automatically generates features to be used for predictive modeling. Most parameters of the system are optimized automatically, in pursuit of good general-purpose performance” [Pg. 1 Col. 2 Para. 4] in which corresponds to the limitation of generating predictive models based on features.)
12transmitting an indication of a plurality of predicted values for the prediction 13 field based at least in part on the predictive machine learning model. (“to use the features created by Deep Feature Synthesis, we implement a generalized machine learning pathway.
The first step is to formulate a prediction problem. We achieve this by selecting one of the features in the dataset to model. We call this feature we wish to predict the target value” [Pg. 5 Col. 2 Section: Predictive Machine Learning Pathway] where the references correspond to the ‘predicted the targeted value’ it indicates to the predicted values for prediction field.)
Regarding claim 2, Kanter teaches all the features with respect to claim 1, as outlined above. Kanter further teaches the method of claim 1 comprising:2 
evaluating a statistical relationship between the plurality of predicted values 3 for the prediction field and a subset of the plurality of features;( “Deep Feature Synthesis is an algorithm that automatically generates features for relational datasets. In essence, the algorithm follows relationships in the data to a base field, and then sequentially applies mathematical functions along that path to create the final feature. By stacking calculations sequentially, we observe that we can define each new feature as having a certain depth, d. Hence, we call the algorithm Deep Feature Synthesis. In this section, we explain the motivation for Deep Feature Synthesis, define the feature synthesis abstractions, and present the algorithm” [Pg. 2, Col. 1 Section: Deep Feature Synthesis] where the relationship between the data from a base field is being applied a function to create final feature which corresponds to the limitation of the claim.)
4removing at least one feature of the subset of the plurality of features from the 5 predictive machine learning model if the statistical relationship exceeds a threshold. (“Feature selection and dimensionality reduction: Deep Feature Synthesis generates a large number of features per entity. To reduce the size of the feature space, we employ two techniques sequentially: first, we use Truncated SVD transformation and select nc components of the SVD; then, we rank each SVD feature by calculating its f -value w.r.t to the target value, and select the β% highest ranking features. Modeling: For modeling, we use a random forest by constructing n decision trees. Each decision tree has a depth of md and uses a fraction of the features denoted by β. For many datasets, it can be powerful to have a separate model for different clusters of data points. To incorporate this, we separate training points into k clusters using a k-means clustering technique. We then train a distinct random forest for each cluster. To predict a label for a test sample, a trained cluster classifier assigns a cluster label to the data point and then applies the corresponding model” [Pg. 6 Col. 1 Para. 3-4] where the reduction in the feature after the capacity of the model is meet is being stated by the reference which corresponds to the limitation and the reference states that it can be powerful to have different model for many data set, which implies that the data set exceeding a model’s threshold is being remove for another model corresponding to the claim’s limitation.)
Regarding claim 5, Kanter teaches all the features with respect to claim 1, as outlined above. Kanter further teaches the method of claim 1 comprising: adjusting a sampling rate of the data set based at least in part on a 3 representation rate of the plurality of predicted values. (“More specifically, consider the parameters p = {p1. …..pm} and the performance function f(p). Our first step in the transformation models the density of { f(pi) }Ni=1 using a kernel density estimator, and then estimates the cdf of this density. We then generate the cdf values for each value of { f(pi)}Ni=1 and are given by g = cdf(f(p)). Assuming that g is a sample from a standard normal, we apply  􀀀1 to values in g to generate the final values given by h =  ψ-1(g). h represents the transformation of f(.) which we wish to model using a regular Gaussian process. Hence the input to the Gaussian process modeling is p1…n and the corresponding h1…. n values.” [Pg.6 Col. 2 Para. 3]  where the reference corresponds to limitation by applying the value as ‘cdf’ to ‘g’ as sample.)
Regarding claim 6, Kanter teaches all the features with respect to claim 1, as outlined above. Kanter further teaches the method of claim 1 comprising: determining a score for the prediction field based at least in part on generating 3 the predictive machine learning model, wherein transmitting the indication of the plurality of4 predicted values is based at least in part on the determined score. (“We compare the results from our experiments with the
public performance in these competitions to help us determine how Data Science Machine compares to human performance. Table IV shows how the Data Science Machine fared relative
to other competitors on the leaderboard. The table presents some basic information about the teams that beat the Data Science Machine, and the teams that were beaten by it. To put these scores in perspective, Figure 8 shows how the Data Science Machine’s score compares to other competitors at each percentile of the leaderboard. In the next section, we present our interpretation of these results” [Pg. 7 Col. 2 Para. 2] where the references relate to the field ‘human performance’ [Line 3] which implement scores in a table corresponding to the claim’s limitation.)
Regarding claim 7, Kanter teaches all the features with respect to claim 6, as outlined above. Kanter further teaches the method of claim 6, comprising:
receiving a new record associated with the data set; (“The Data Science Machine also maintains a database of metadata associated with each entity-feature. This metadata contains information about the base fields in the original database that were used to form the feature, as well as any time dependencies contained within it” [Pg. 5 Col. 2 Section: Predictive Machine Learning Pathway] in which the reference states ‘the information about the base fields in the original dataset’ appears to corresponds the limitation concept of record associated with the data set.)
3updating the score for the prediction field based at least in part on the new 4 record. (“Autotuning effectiveness: The previous section discussed whether or not the Data Science Machine creates features of value. Another important job of the Data Science Machine involves selecting which of those features to use and how to tune the model to best use them. By using autotuning, the Data Science Machine was able to increase its score across all three datasets, locally and online (see Table II). Through this process, the Data Science Machine is able to design a machine learning pathway that can adapt itself to a range of problems rather than depending on the default parameters” [Pg. 8 Col. 1 Para. 2] in which the reference states, ‘increase score’ indicates the updating of the score, which corresponds to the limitation.)
Regarding claim 8, Kanter teaches all the features with respect to claim 6, as outlined above. Kanter further teaches the method of claim 6, comprising storing the score in the database server. (“Fig. 8. AUC scores vs % participant achieving that score. The vertical line indicates where the Data Science Machine ranked, from top to bottom: KDD cup 2014, IJCAI, and KDD cup 2015” [Pg. 9 Figure 8] where the figure shows that the Data Science Machine stores the scores and display as the graph corresponding to the limitation of storing the score.)
Regarding claim 9, Kanter teaches all the features with respect to claim 1, as outlined above. Kanter further teaches the method of claim 1, wherein the receiving the selection of the data 2 set comprises receiving an indication of an object, wherein the indication of the plurality of3 predicted values is based at least in part on receiving the indication of the object. (“Filter Objects implement two useful pieces of functionality for Deep Feature Synthesis. First, they provide a way to apply rfeat functions only to instances where a certain condition is true. We call this usage a categorical filter. For example, "total amount of money spent by this customer on products where company X manufactured the product" constitutes a categorical filter. Second, they allow construction of time interval features by specifying an upper and lower bound on a date field. For instance, "number of orders this customer placed where the order was placed after March 31st and before April 30th.” [Pg. 5 Col. 2 Para. 2] where it is noted that the indication of an object is a feature of field such as ‘account or contact’ [Specification: Para 0031, Line 9-15] which corresponds to the claim’s limitation.)
Regarding claim 10, Kanter teaches all the features with respect to claim 9, as outlined above. Kanter further teaches the method of claim 9, comprising:2 receiving an indication of one or more additional objects, wherein the 3 indication of the plurality of predicted values is based at least in part on receiving the4 indication of the one or more additional objects. (“This is noteworthy because the auto-tuning process employed by the Data Science Machine did not encounter the issue described above, and the machine performed well relative to competitors in KDD15 when it came to selecting features and tuning parameters. This implies that the Data Science Machine’s parameter tuning approach removed hours of debugging from the work flow. Additionally, it highlights the difficulty in picking default parameters for machine learning algorithms. Without the auto-tuning process, the Data Science Machine would not have achieved its goals” [Pg. 8 Col. 2 Para. 1] where the auto-tuning in the references refers as the object similar to parameter where it is valued with the prediction accuracy according to the size of the object.)
Regarding claim 11, Kanter teaches all the features with respect to claim 1, as outlined above. Kanter further teaches the method of claim 1, comprising:2 receiving a selection of prediction fields from the plurality of fields, wherein 3 the plurality of features from the data set are generated based at least in part on the selection 4of prediction fields. (“While the Data Science Machine focuses on data where we simply know that a relation between entities exists, the field of linked data strengthens these assumptions. In linked data [13], the data is structured such that it can be accessed with semantic queries. The field of automated feature generation for linked data is an active area of research” [Pg. 10 Col. 1 Para. 1] where the reference state that the ‘Data science machine’ focus in linked data that has structured with semantic queries in which the field of feature generation for data which corresponds to the claim’s limitation.)
Regarding claim 13, Kanter teaches all the features with respect to claim 1, as outlined above. Kanter further teaches the method of claim 1, wherein the database server comprises a multi- 2 tenant database server. (“Fig. 2. A simplified schema for an e-commerce website. There are 4 entities. An arrow from one entity to another signifies that the first entity references the second in the database.” [Pg. 2 Col. 2 Fig. 2] where the reference database is supporting different entity which corresponds to the claims limitation.)
Regarding claim 14, Kanter teaches all the features with respect to claim 1, as outlined above. Kanter further teaches the method of claim 1, wherein the meta data associated with the data 2 set comprises a classification of a field and a data type of the field. (“For performance reasons, the Data Science Machine builds Feature Functions on top of the functions provided by MySQL. Currently, the Data Science Machine implements the following
rfeat functions: AVG(), MAX(), MIN(), SUM(), STD(), and COUNT(). In addition, the system implements the following efeat functions: length() to calculate the number of characters in a text field, and WEEKDAY() and MONTH() to convert dates to the day of the week or month they occurred. Despite their simplicity, this small base of functions is enough to create a wide range of features for us to use in evaluating the Data Science Machine.” [Pg. 5 Col. 1 Section: Deep Feature Synthesis: Implementation, Para. 5] where the limitation’s classification of field and data type of field corresponds to the reference’s ‘rfeat’ function implemented to different type of field, whether it is counting the number of character or converting the day of the week or month, with different data types such as a letters or numbers.)
Regarding claim 15, Kanter teaches all the features with respect to the apparatus for generating predictive machine learning model, comprising: 
Processor;( “The Data Science Machine and accompanying Deep Feature Synthesis algorithm are built on top of the MySQL database using the InnoDB engine for tables. All raw datasets were manually converted to a MySQL schema for processing by the Data Science Machine. We implement the logic for calculating, managing, and manipulating the synthesized features in Python” [Pg. 5 Col. 1 Section: Deep Feature Synthesis Implementation, Para. 2] where the reference state that the data science machine with the deep feature synthesis algorithm built to process datasets for processing, calculating, managing and manipulating usually require basic computing component such as the limitation ‘processor.’)
memory in electronic communication with the processor; (“During use, the Data Science Machine constructs database queries only when necessary. The data required to calculate a feature may be stored in multiple tables, so we must join tables to make sure all columns in the SELECT clause or WHERE clause of a query are accessible. An example query is in Figure 5. Queries are further optimized to perform multiple calculations at once to reduce the number joins and table scans”[] in which the data are stored in a memory by the Data Science Machine to calculate, by the processor, a feature.) 
instruction stored in the memory and executable by the processor to cause the apparatus to: (“The algorithm pseudocode for MAKE_FEATURES is presented above to make features, Fi, for the ith entity. The organization of recursive calls and calculation of each feature type is in accordance with the constraints explained above. The RFEAT, DFEAT, and EFEAT functions in the pseudocode are responsible for synthesizing their respective feature types based on the provided input. The algorithm stores and returns information to assist with later uses of the synthesized feature. This information includes not only feature values, but also metadata about base features and functions that were applied.” [Pg.4 Col. 1 Para. 3] where the references state that the algorithm stores the information needed to execute and returns to assist the processor use it for synthesized feature generation in which it corresponds to the instruction stored in memory and executable by processor.)

7receive, at a database server, a selection of a data set, wherein the data set 8 comprises a plurality of fields; (“Notationally, for a given dataset, we have entities given by E1…k, where each entity has 1…J features. We denote a specific entry as xki,j, which is the value for feature j for the ith instance of the kth entity.”[PG. 2, Col.1, section: Feature Synthesis abstractions] where the data set such as the references states, “E1…k “ with 1 to J feature for each data set corresponds with the claim’s limitation.)
receive, at the database server, a selection of a prediction field from the 10 plurality of fields; (“Given a prediction problem, the data scientist must first form variables, otherwise known as features. The data scientist may start by using some static fields (e.g. gender, age, etc.) from the tables as features, then form some specialized features by intuiting what might predict the outcome. Next, the scientist may develop new features that transform the raw fields into different measures (e.g. “percentile of a certain feature”). This is illustrated in the first three blocks of Figure1” [Pg.1 Col. 1 Section: Introduction] where the data with features develop into a raw field into different measure which corresponds to the ‘selection of predictable field’ of the limitation.)
generating, by the database server, a plurality of features from the data set,8 wherein the plurality of features are generated automatically based at least in part on 9 metadata associated with the data set; (“After a target value is selected, we assemble the features that are appropriate for use in prediction. We call these features predictors. If predictors are computed using common base data as the target value, or if they rely on data that does not exist at the time of the occurrence of the target value, they are filtered out as invalid. The Data Science Machine also maintains a database of metadata associated with each entity-feature. This metadata contains information about the base fields in the original database that were used to form the feature, as well as any time, dependencies contained within it.” [Pg. 5 Col. 2 Section: Predictive Machine Learning Pathway] in which the references clearly correspond to the limitation on generating the features of data based on the metadata.)
generating, by the database server, the predictive machine learning model 0 based at least in part on the plurality of features; (“With these components in place, we present the Data Science Machine — an automated system for generating predictive models from raw data. It starts with a relational database and automatically generates features to be used for predictive modeling. Most parameters of the system are optimized automatically, in pursuit of good general-purpose performance” [Pg. 1 Col. 2 Para. 4] in which corresponds to the limitation of generating predictive models based on features.)
12transmitting an indication of a plurality of predicted values for the prediction 13 field based at least in part on the predictive machine learning model. (“to use the features created by Deep Feature Synthesis, we implement a generalized machine learning pathway. The first step is to formulate a prediction problem. We achieve this by selecting one of the features in the dataset to model. We call this feature we wish to predict the target value” [Pg. 5 Col. 2 Section: Predictive Machine Learning Pathway] where the references correspond to the ‘predicted the targeted value’ it indicates to the predicted values for prediction field.)
Regarding claim 16, Kanter teaches all the features with respect to claim 15, as outlined above. Kanter further teaches the method of claim 15, comprising:2 
evaluating a statistical relationship between the plurality of predicted values 3 for the prediction field and a subset of the plurality of features;( “Deep Feature Synthesis is an algorithm that automatically generates features for relational datasets. In essence, the algorithm follows relationships in the data to a base field, and then sequentially applies mathematical functions along that path to create the final feature. By stacking calculations sequentially, we observe that we can define each new feature as having a certain depth, d. Hence, we call the algorithm Deep Feature Synthesis. In this section, we explain the motivation for Deep Feature Synthesis, define the feature synthesis abstractions, and present the algorithm” [Pg. 2, Col. 1 Section: Deep Feature Synthesis] where the relationship between the data from a base field is being applied a function to create final feature which corresponds to the limitation of the claim.)
removing at least one feature of the subset of the plurality of features from the 5 predictive machine learning model if the statistical relationship exceeds a threshold. (“Feature selection and dimensionality reduction: Deep Feature Synthesis generates a large number of features per entity. To reduce the size of the feature space, we employ two techniques sequentially: first, we use Truncated SVD transformation and select nc components of the SVD; then, we rank each SVD feature by calculating its f -value w.r.t to the target value, and select the β% highest ranking features. Modeling: For modeling, we use a random forest by constructing n decision trees. Each decision tree has a depth of md and uses a fraction of the features denoted by β. For many datasets, it can be powerful to have a separate model for different clusters of data points. To incorporate this, we separate training points into k clusters using a k-means clustering technique. We then train a distinct random forest for each cluster. To predict a label for a test sample, a trained cluster classifier assigns a cluster label to the data point and then applies the corresponding model” [Pg. 6 Col. 1 Para. 3-4] where the reduction in the feature after the capacity of the model is meet is being stated by the reference which corresponds to the limitation and the reference states that it can be powerful to have different model for many data set, which implies that the data set exceeding a model’s threshold is being remove for another model corresponding to the claim’s limitation.)
Regarding claim 18, Kanter teaches all the features with respect to claim 15, as outlined above. Kanter further teaches the method of claim 15 comprising: adjusting a sampling rate of the data set based at least in part on a 3 representation rate of the plurality of predicted values. (“More specifically, consider the parameters p = {p1. …..pm} and the performance function f(p). Our first step in the transformation models the density of { f(pi) }Ni=1 using a kernel density estimator, and then estimates the cdf of this density. We then generate the cdf values for each value of { f(pi)}Ni=1 and are given by g = cdf(f(p)). Assuming that g is a sample from a standard normal, we apply  􀀀1 to values in g to generate the final values given by h =  ψ-1(g). h represents the transformation of f(.) which we wish to model using a regular Gaussian process. Hence the input to the Gaussian process modeling is p1…n and the corresponding h1…. n values.” [Pg.6 Col. 2 Para. 3]  where the reference corresponds to limitation by applying the value as ‘cdf’ to ‘g’ as sample.)
Regarding claim 19, Kanter teaches all the features with respect to the non-transitory computer readable medium storing code for generating a predictive machine learning model the code comprising instructions executable by a processor to: receive, at a database server, a selection of a data set, wherein the data set comprises a plurality of fields; (“Notationally, for a given dataset, we have entities given by E1…k, where each entity has 1…J features. We denote a specific entry as xki,j, which is the value for feature j for the ith instance of the kth entity.”[PG. 2, Col.1, section: Feature Synthesis abstractions] where the data set such as the references states, “E1…k “ with 1 to J feature for each data set corresponds with the claim’s limitation.)
receive, at the database server, a selection of a prediction field from the plurality of fields; (“Given a prediction problem, the data scientist must first form variables, otherwise known as features. The data scientist may start by using some static fields (e.g. gender, age, etc.) from the tables as features, then form some specialized features by intuiting what might predict the outcome. Next, the scientist may develop new features that transform the raw fields into different measures (e.g. “percentile of a certain feature”). This is illustrated in the first three blocks of Figure 1” [Pg. 1 Col.1 Section: Introduction] where the data with features develop into a raw field into different measure which corresponds to the ‘selection of predictable field’ of the limitation.)
generate, by the database server, a plurality of features from the data set, wherein the plurality of features are generated automatically based at least in part on metadata associated with the data set; (“After a target value is selected, we assemble the features that are appropriate for use in prediction. We call these features predictors. If predictors are computed using common base data as the target value, or if they rely on data that does not exist at the time of the occurrence of the target value, they are filtered out as invalid. The Data Science Machine also maintains a database of metadata associated with each entity-feature. This metadata contains information about the base fields in the original database that were used to form the feature, as well as any time, dependencies contained within it.” [Pg. 5 Col. 2 Section: Predictive Machine Learning Pathway] in which the references clearly correspond to the limitation on generating the features of data based on the metadata.)
generate, by the database server, the predictive machine learning model based  at least in part on the plurality of features; (“With these components in place, we present the Data Science Machine — an automated system for generating predictive models from raw data. It starts with a relational database and automatically generates features to be used for predictive modeling. Most parameters of the system are optimized automatically, in pursuit of good general-purpose performance” [Pg. 1 Col. 2 Para. 4] in which corresponds to the limitation of generating predictive models based on features.)
transmit an indication of a plurality of predicted values for the prediction field based at least in part on the predictive machine learning model. (“to use the features created by Deep Feature Synthesis, we implement a generalized machine learning pathway. The first step is to formulate a prediction problem. We achieve this by selecting one of the features in the dataset to model. We call this feature we wish to predict the target value” [Pg. 5 Col. 2 Section: Predictive Machine Learning Pathway] where the references correspond to the ‘predicted the targeted value’ it indicates to the predicted values for prediction field.)
Regarding claim 20, Kanter teaches all the features with respect to claim 19, as outlined above. Kanter further teaches the method of claim 19 wherein the instructions are further executable by the processor to: 
evaluate a statistical relationship between the plurality of predicted values for the prediction field and a subset of the plurality of features; (“Deep Feature Synthesis is an algorithm that automatically generates features for relational datasets. In essence, the algorithm follows relationships in the data to a base field, and then sequentially applies mathematical functions along that path to create the final feature. By stacking calculations sequentially, we observe that we can define each new feature as having a certain depth, d. Hence, we call the algorithm Deep Feature Synthesis. In this section, we explain the motivation for Deep Feature Synthesis, define the feature synthesis abstractions, and present the algorithm” [Pg. 2, Col. 1 Section: Deep Feature Synthesis] where the relationship between the data from a base field is being applied a function to create final feature which corresponds to the limitation of the claim.)
remove at least one feature of the subset of the plurality of features from the  predictive machine learning model if the statistical relationship exceeds a threshold. (“Feature selection and dimensionality reduction: Deep Feature Synthesis generates a large number of features per entity. To reduce the size of the feature space, we employ two techniques sequentially: first, we use Truncated SVD transformation and select nc components of the SVD; then, we rank each SVD feature by calculating its f -value w.r.t to the target value, and select the β% highest ranking features. Modeling: For modeling, we use a random forest by constructing n decision trees. Each decision tree has a depth of md and uses a fraction of the features denoted by β. For many datasets, it can be powerful to have a separate model for different clusters of data points. To incorporate this, we separate training points into k clusters using a k-means clustering technique. We then train a distinct random forest for each cluster. To predict a label for a test sample, a trained cluster classifier assigns a cluster label to the data point and then applies the corresponding model” [Pg. 6 Col. 1 Para. 3-4] where the reduction in the feature after the capacity of the model is meet is being stated by the reference which corresponds to the limitation and the reference states that it can be powerful to have different model for many data set, which implies that the data set exceeding a model’s threshold is being remove for another model corresponding to the claim’s limitation.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 12, 17 are rejected under the 35 U.S.C 102 (a)(1) and (a)(2) as being unpatentable over Kanter et al. (“Deep Feature Synthesis: Towards Automating Data Science Endeavors”) hereinafter Kanter in view of Gao et al. (“Prediction of active sites of enzymes by maximum relevance minimum redundancy (mRMR) feature Selection”) hereinafter Gao.
Regarding claim 3, Kanter teaches all the features of the method with respect to claim 1. In further limitation of claim 3, Kanter does not appear to explicitly teach the statistical relationship comprises a 2 correlation calculation, a Cramer's V calculation, or a combination thereof. 
However, Gao teaches statistical relationship comprises a 2 correlation calculation, a Cramer's V calculation, or a combination thereof. (“FEATURE REDUCTION. We calculated the Cramer’s V coefficient between features and target variables. The Cramer’s V coefficient is a statistical measurement derived from the Pearson Chi-square test. It ranges from 0 to 1. The smaller Cramer’s V coefficient indicates weaker association. The features with the Cramer’s V coefficient small than 0.1 were removed. After this procedure, 179 features remained” [Pg. 62 Col. 2 Para. 6] where the reference states that Cramer’s V defined as ‘statistical measurement’ which complies with the claim’s limitation.)
Therefore, it would have been obvious for the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of generating the predictive machine learning model by Kanter to include that the method of showing the statistical relationship comprises a 2correlation calculation, a Cramer's V calculation, or a combination thereof, as taught by Gao. One of ordinary skill in the art would be motivated to  combine the method of Cramer’s V calculation method, disclosed by Gao, while generating the predictive machine learning method in order to filter out the unnecessary feature to predict more accurately by not including the irrelevant relationships in determining the predicted value.
Regarding the claim 4, Kanter teaches all the features of the method with respect to claim 1. In further limitation of claim 4, Kanter does not appear to explicitly teach the method which comprising training a plurality of candidate machine learning models;3 evaluating the plurality of candidate machine learning models based at least in 4 part on a predictive accuracy of each of the plurality of candidate machine learning models;5 and6 selecting the predictive machine learning model based at least in part on the7 evaluating.2
While Kanter discloses the use of statistical relationship method of generating predictive machine learning model which follows by using the statistical relationship using Cramer’s V calculation however, Gao teaches the method of generating the predictive method which comprises of:
training a plurality of candidate machine learning models. (“In this study, a new ab initio method was developed to predict active sites. We incorporated features of amino acid factors, sequence conservation, residual disorder feature, secondary structure and solvent accessibility. The Random Forest algorithm (RF) with the maximum relevance minimum redundancy (mRMR) method followed by incremental feature selection (IFS) was adopted as the prediction model. Ten-fold cross validation was used to evaluate the performance of our classifier. From a total of 651 features, 37 features were selected and regarded as the optimal feature set, achieving an overall prediction accuracy of 0.885687 and MCC of 0.689226 on an independent test dataset. Feature analysis showed that the features of an active site itself contributed most to the active site determination” [Pg. 62 Col. 1 Para.2] where the training of different algorithms, limitation for machine learning algorithm are being trained for different features of a data to predict an accurate output.)evaluating the plurality of candidate machine learning models based at least in 4 part on a predictive accuracy of each of the plurality of candidate machine learning models;5 (“To assess the performance of our predictor, we compared it with other two widely used machine learning approaches including SVM and NNA based on the same training and independent testing datasets. The prediction accuracies for positive, negative and total samples are shown in Table 1” [Pg. 67 Col. 2 Section: Comparing performance of different methods] where the references state that the two algorithm isbased on the prediction accuracies which corresponds to the claim’s limitation.)5selecting the predictive machine learning model based at least in part on the7 evaluating. (“From Table 1, we can see that though the specificity of the SVM method (0.942853) for the training dataset is a litter better than ours (0.938155), the overall prediction accuracy (0.884935) and MCC (0.682935) are not as good as ours (Ac: 0.889268, MCC:0.698309). The sensitivity of the NNA method (0.777957) for the training dataset is better than ours (0.742606), but the overall accuracy (0.862812) and MCC (0.647973) are worse than ours (Ac:0.889268, MCC:0.698309). For the testing dataset, the result is similar to the training dataset (Table 1). Therefore, our method has the best performance among these three methods. The sensitivity, specificity, accuracy and MCC of SVM and NNA for the training dataset are listed in ESI†, S4.” [Pg. 67 Col. 2 Section: Comparing performance of different methods] where the reference clearly states the evaluation of predictive accuracy of different machine learning approaches corresponds to limitation of machine learning selection based on evaluation.)
It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the generation of predictive machine learning model, disclosed by Kanter to include the training of candidate of machine learning model, disclosed by Gao. One of the ordinary art in the skill would have been motivated to make this modification to generating predictive machine learning model based on plurality of candidate machine learning model with the help of the predictive accuracy of each machines to reduce the inaccuracy of the prediction.
Regarding claim 12, Kanter teaches all the features of the method with respect to claim 1. In further limitation of claim 4, Kanter does not appear to explicitly teach the method comprising: saving the plurality of predicted values to the prediction field based at least in 3 part on transmitting the indication of the plurality of predicted values. 
However, Gao appears to teach each the method comprising: saving the plurality of predicted values to the prediction field based at least in 3 part on transmitting the indication of the plurality of predicted values. ((“By adding the ranked features one by one, we built 179 individual predictors for the 179 sub-feature sets to predict the active sites. We then tested the prediction performance for each of the 179 predictors and obtained the IFS results (ESI†, S2). Shown in Fig. 1 is the IFS curve plotted based on the data of ESI†, S2. As we can see from the figure, the MCC reached its first peak at 0.698309 when 37 features given in ESI†, S3, were used. Then the MCC fluctuated with the increase of features, and reached the maximum value of 0.701644 with 199 features. Nevertheless, it only promoted the MCC by 0.003335, compared with increase of 162 features. To avoid introduction of irrelevant features, we regarded the 37 features as the optimal feature set for the classifier. Based on these 37 features, the prediction sensitivity, specificity and accuracy were 0.742606, 0.938155, and 0.889268, respectively (Table 1)” [Pg. 64 Col. 2 Section: IFS and incremental analysis result] in which the number of predictors increases the references ‘MCC’ set a maximum value according to the features which corresponds to the limitation’s predicted value of plurality of field based on part of plurality of predicted value. ) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generating a predictive machine learning model, disclosed by Kanter to include saving the plurality of predicted values to the prediction field based at least in 3 part on transmitting the indication of the plurality of predicted values, disclosed by method of feature selection by Gao. One of the ordinary skills in the art would have been motivated to make this modification to generate the predictive machine learning model which allows for faster accurate prediction of data sets. 

Regarding claim 17, Kanter appear to teach the method with respect to claim 15. In further limitation, Kanter does not appear to teach the instructions are further 2 executable by the processor to cause the apparatus to: 3train a plurality of candidate machine learning models;4 evaluate the plurality of candidate machine learning models based at least in 5 part on a predictive accuracy of each of the plurality of candidate machine learning models;6 and Attorney Docket No. P035.01 (93056.0041) Salesforce Ref. No. A3277US40 7select the predictive machine learning model based at least in part on the 8 evaluating.  
However, Gao teaches the apparatus wherein the instructions are further executable by the processor to cause the apparatus to:
train a plurality of candidate machine learning models; (“In this study, a new ab initio method was developed to predict active sites. We incorporated features of amino acid factors, sequence conservation, residual disorder feature, secondary structure and solvent accessibility. The Random Forest algorithm (RF) with the maximum relevance minimum redundancy (mRMR) method followed by incremental feature selection (IFS) was adopted as the prediction model. Ten-fold cross validation was used to evaluate the performance of our classifier. From a total of 651 features, 37 features were selected and regarded as the optimal feature set, achieving an overall prediction accuracy of 0.885687 and MCC of 0.689226 on an independent test dataset. Feature analysis showed that the features of an active site itself contributed most to the active site determination” [Pg. 62 Col. 1 Para.2] where the training of different algorithms, limitation for machine learning algorithm are being trained for different features of a data to predict an accurate output.)
evaluate the plurality of candidate machine learning models based at least in part on a predictive accuracy of each of the plurality of candidate machine learning models; (“To assess the performance of our predictor, we compared it with other two widely used machine learning approaches including SVM and NNA based on the same training and
independent testing datasets. The prediction accuracies for positive, negative and total samples are shown in Table 1” [Pg. 67 Col. 2 Section: Comparing performance of different methods] where the references state that the two algorithm is based on the prediction accuracies which corresponds to the claim’s limitation.)
select the predictive machine learning model based at least in part on the evaluating. (“From Table 1, we can see that though the specificity of the SVM method (0.942853) for the training dataset is a litter better than ours (0.938155), the overall prediction accuracy (0.884935) and MCC (0.682935) are not as good as ours (Ac: 0.889268, MCC:0.698309). The sensitivity of the NNA method (0.777957) for the training dataset is better than ours (0.742606), but the overall accuracy (0.862812) and MCC (0.647973) are worse than ours (Ac:0.889268, MCC:0.698309). For the testing dataset, the result is similar to the training dataset (Table 1). Therefore, our method has the best performance among these three methods. The sensitivity, specificity, accuracy and MCC of SVM and NNA for the training dataset are listed in ESI†, S4.” [Pg. 67 Col. 2 Section: Comparing performance of different methods] where the reference clearly states the evaluation of predictive accuracy of different machine learning approaches corresponds to limitation of machine learning selection based on evaluation.)
Therefore, it would have been obvious for the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of generating the predictive machine learning model by Kanter to include that the method of training a plurality of candidate machine learning models by evaluating using different predictive accuracy among candidate machine learning model, as taught by Gao. One of ordinary skill in the art would be motivated to combine the method of training plurality of candidate machine learning model, disclosed by Gao, while generating the predictive machine learning method in order to filter out the unnecessary feature to predict more accurately by not including the irrelevant relationships in determining the predicted value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBASH LIMBU whose telephone number is (571)272-0633. The examiner can normally be reached Monday - Friday 0730 - 530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR F FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.L./Examiner, Art Unit 4141             

/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491